Citation Nr: 1753189	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-04 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and major depressive disorder.

2.  Entitlement to service connection for a disability manifested by chest pains, to include as secondary to service-connected disability.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to special monthly compensation based on loss of use of a creative organ. 


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a formal hearing before a decision review officer (DRO) in July 2011.  A transcript of that hearing is of record.  In his January 2014 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  The hearing was scheduled for December 2016; however, the Veteran did not report.  The hearing was then rescheduled for August 2017.  The Veteran, through his representative, cancelled the hearing in a statement prior to the date of the hearing.  Therefore, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.702 (2017).

The Board notes that it has recharacterized the issue of service connection for an anxiety disorder as entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder and major depressive disorder, as well as any other relevant diagnoses, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for an acquired psychiatric disorder and a disability manifested by chest pain are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's prostate cancer was caused or aggravated by his military service.

2.  The Veteran's erectile dysfunction is the result of the Veteran's service-connected prostate cancer; the Veteran's erectile dysfunction results in the loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer have been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. § 3.102, 3.303 (2017).  

2.  The criteria for special monthly compensation for loss of use of a creative organ have been met.  38 U.S.C. § 1114(k) (2012); 38 C.F.R. § 3.350(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Prostate Cancer

The Veteran asserts that his currently diagnosed prostate cancer is etiologically related to his active service.  

Service connection will be granted on a direct basis if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 1990).  

The Veteran asserts that his prostate cancer was the result of in-service prostatitis and various other genitourinary tract infections, including numerous August 1967 treatments for prostatitis, a November 1967 treatment for gonorrhea, a December 1967 treatment for urethritis, and multiple urinary tract infections (UTIs). 

A VA examination was provided to the Veteran in November 2011.  The examiner, stated that it would be resorting to mere speculation to opine as to whether the Veteran's prostate cancer was related to in-service prostatitis and/or any genitourinary tract infections, explaining that current medical literature did not support a cause and effect relationship between any of these conditions and the subsequent development of prostate cancer, and that there was no evidence that these in-service symptoms and infections were any more than acute and transitory.

The Veteran, however, recently submitted an August 2017 independent private opinion of a board-certified physician in Internal Medicine, who opined that it was at least likely as not that the Veteran's prostate cancer is secondary to his in-service recurrent prostatitis, explaining that more recent studies demonstrate that symptomatic prostatitis is associated with an increased risk of the later development of prostate cancer.  

Given the positive opinion of the Veteran's private physician, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in relative equipoise and service connection for prostate cancer is warranted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 1990).  

Special Monthly Compensation

As the Board is granting service connection for prostate cancer in the present decision, special monthly compensation is payable for loss of use of a creative organ.  38 U.S.C. § 1114(k); 38 C.F.R. § 3.350(a).  It is VA policy to pay special monthly compensation for loss of use of a creative organ whenever a service-connected disease causes loss of erectile power.  M21-1, Part IV, Subpart ii, Chapter 2, Section H, Topic 4.c (accessed November 16, 2017).  

Here, the November 2011 VA examiner opined that the Veteran's erectile dysfunction was the result of his prostate cancer and its treatments.  In addition, in the private medical opinion submitted by the Veteran in August 2017, the physician opined that erectile dysfunction is a well-known complication of prostate cancer and its treatment with radiation therapy, affecting approximately 50 percent of men who receive this treatment, and that it is therefore more likely than not that the Veteran's erectile dysfunction is secondary to his prostate cancer and its treatment. 

Given the above, special monthly compensation for loss of use of a creative organ is warranted in this case.   


ORDER

Entitlement to service connection for prostate cancer is granted.

Entitlement to special monthly compensation based on loss of use of a creative organ is granted.


REMAND

Although the Board sincerely regrets additional delay, remand is necessary for further development of the remainder of the Veteran's claims.  

Records

A September 2008 correspondence reveals that the Veteran is receiving Social Security Administration (SSA) disability benefits.  Review of the record indicates that any available SSA records have not been obtained.  Also, the Veteran stated in his January 2014 substantive appeal that he received treatment for anxiety in the late 1960s and early 1970s upon discharge from service.  However, the record is absent any treatment records from that period.  When reference is made to potentially pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran in obtaining them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1 Vet. App. 37 (1990).  Upon remand, an attempt should be made to obtain these private treatment records and any available SSA records. 

Additionally, the record reflects that Veteran receives medical treatment from the Tallahassee, Florida VA Medical Center (VAMC).  As his claims file only contains VA treatment records dated through October 2013, any additional VA treatment records should also be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Acquired Psychiatric Disorder

The Veteran asserts that he has an acquired psychiatric disorder that is related to the in-service gas chamber training.  At his hearing before a DRO in July 2011, as well as in his VA Form 9 substantive appeal dated January 2014 and several lay statements, the Veteran stated that his psychiatric issues began during gas chamber training in basic training, as well as a result of witnessing injured soldiers returning home from service in the Republic of Vietnam.  The Board notes that, although the Veteran's separation examination does not note any complaints of a psychiatric disorder, the Veteran has asserted that he complained of nervousness and anxiety issues in-service, and that he received psychiatric treatment upon discharge from service in the late 1960's and early 1970's.  Service treatment records do note the Veteran reporting difficulty breathing.  The Board also notes that the evidence of record reflects that the Veteran has been treated at the Tallahassee, Florida VAMC for symptoms of depression and anxiety.  

Upon VA examination in November 2011, the Veteran was diagnosed with major depressive disorder.  The examiner opined that the Veteran's depression was less likely than not related to his active service, explaining that the Veteran's records reflect a history of treatment for depression related to intercurrent stressors such as the death of his son, family illnesses, and financial stress.  However, neither the examiner's analysis of the evidence of record or the rationale for the opinion provided addresses the Veteran's claimed in-service stressors and treatment.  Thus, the Board finds that a new examination should be provided to determine the etiology of the Veteran's acquired psychiatric disorder.  The examiner should also address the Veteran's assertion that his chest pains are secondary to his acquired psychiatric disorder.  

The Board notes that the record now contains an etiological opinion from a private psychologist, Dr. J.P., diagnosing the Veteran with anxiety disorder and opining that the Veteran's disability is at least as likely as not related to his active service, and that his chest pains are at least as likely as not symptoms of his anxiety.  This opinion, however, does not reconcile itself with the normal psychiatric evaluation at the Veteran's January 1968 discharge examination or the Veteran's own statements at that time indicating he had not had any depression, excessive worry, or nervous trouble of any sort.

Chest Pains

The Veteran asserts that he has a disability manifested by chest pains as a result of his active service.  However, the Veteran has not been afforded a VA examination for his chest pains.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran stated during his July 2011 testimony before a DRO and his January 2014 substantive appeal, that chest pains and difficulty breathing first started during gas house training while in basic training.  He further asserted that these pains continued through his active duty service.  Indeed, the Veteran's service treatment records note the Veteran reporting breathing difficulties and chest pain in August 1966, as well as pain and pressure in his chest upon separation from service in July 1968.  A June 1996 private treatment record indicates that the Veteran received chest X-rays.  An EKG in September 2006 was noted as abnormal, with a private physician noting possible angina or a gastrointestinal disorder.  An August 2009 private treatment record notes "disease in the proximal external carotid arteries, bilaterally."  Finally, VA treatment records note an active problem list of hypertension, gastroesophageal reflux disease (GERD), and atypical chest pain. 

In the alternative, and as noted previously, the Veteran also asserts the theory that his chest pains are secondary to an acquired psychiatric disorder.  

Given the above, the Board finds that a VA examination and opinion is necessary to determine the nature and etiology of the Veteran's disability manifesting as chest pains.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any remaining outstanding treatment records relevant to his claims.  All identified VA records should be added to the claims file, to include records from the Tallahassee, Florida, VAMC dated since October 2013.  All other properly identified records, to include private treatment records and any records related to psychiatric treatment upon separation from service, should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based, and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  Once the above development is completed to the extent necessary, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include anxiety disorder and major depressive disorder.  All indicated tests and studies are to be performed.  The claims folder, including a copy of this remand, should be made available to the examiner and a detailed history should be obtained.  

The examiner is asked to address the following:

a)  For each diagnosed disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that the acquired psychiatric disorder began in service, was caused by service, or is otherwise related to service?

b)  Is the Veteran's chest pain a symptom of any of the diagnosed psychiatric disorders?    

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. 

In providing this opinion, the examiner should consider the private medical opinion provided by Dr. J.P. in August 2017, the report of difficulty breathing during service, and the normal psychiatric evaluation and denial of depression, excessive worry, and nervous trouble of any sort at separation.  

A complete rationale for any opinion expressed - to include citation to specific medical documents and clinical findings - is requested.

4.  Schedule the Veteran for a VA examination with an appropriate medical examiner to determine the nature and etiology of any disability manifested by chest pains.  The file suggests psychiatric, cardiac, or gastrointestinal origins.  If multiple examinations are necessary to resolve this issue, then multiple examinations should be scheduled.  All indicated tests and studies are to be performed.  The claims folder, including a copy of this remand, should be made available to the examiner and a detailed history should be obtained.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., 50 percent or greater probability) that a disability manifested by chest pains began in service, was caused by service, or is otherwise related to service.  

The examiner's attention is directed to the Veteran's in-service treatment for breathing difficulties and chest pain in August 1966, his report of pain and pressure in his chest upon separation from service in July 1968, the September 2006 abnormal EKG and assessment of possible angina or a gastrointestinal disorder, the August 2009 private treatment record noting carotid artery disease, and the Veteran's history of VA treatment for hypertension, GERD, and atypical chest pain.  

The cause of the Veteran's chest pain should be discussed to the extent possible.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. 

A complete rationale for all opinions expressed - to include citation to specific medical documents and clinical findings - is requested.

5.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


